ICJ_134_DiplomaticEnvoyUN_DMA_CHE_2006-06-09_ORD_01_NA_00_EN.txt.                                           9 JUNE 2006

                                            ORDER




  STATUS VIS-A
             v -VIS THE HOST STATE OF A DIPLOMATIC
           ENVOY TO THE UNITED NATIONS
   (COMMONWEALTH OF DOMINICA v. SWITZERLAND)




STATUT VIS-A
           v -VIS DE L’ÉTAT HÔTE D’UN ENVOYÉ DIPLOMA-
  TIQUE AUPRÈS DE L’ORGANISATION DES NATIONS UNIES
      (COMMONWEALTH DE DOMINIQUE c. SUISSE)




                                         9 JUIN 2006

                                       ORDONNANCE

               107




                              INTERNATIONAL COURT OF JUSTICE

   2006                                       YEAR 2006
  9 June
General List
 No. 134                                      9 June 2006


                         CASE CONCERNING THE STATUS
                           VIS-À-VIS THE HOST STATE
                           OF A DIPLOMATIC ENVOY
                            TO THE UNITED NATIONS
                     (COMMONWEALTH OF DOMINICA v. SWITZERLAND)




                                                ORDER


               Present : President HIGGINS ; Vice-President AL-KHASAWNEH ; Judges
                         KOROMA, PARRA-ARANGUREN, BUERGENTHAL, OWADA, SIMMA,
                         ABRAHAM, KEITH, SEPÚLVEDA-AMOR, BENNOUNA, SKOTNIKOV ;
                         Registrar COUVREUR.


                   The International Court of Justice,
                 Composed as above,
                 After deliberation,
                 Having regard to Article 48 of the Statute of the Court and to
               Article 89, paragraph 1, of the Rules of Court,
                 Having regard to the Application filed in the Registry of the Court on
               26 April 2006, whereby the Commonwealth of Dominica instituted pro-
               ceedings against the Swiss Confederation in respect of a dispute concerning
                     “violations of the Vienna Convention on Diplomatic Relations of
                     18 April 1961 . . ., the Headquarters Agreement between Switzerland
                     and the United Nations of 11 June and 1 July 1946, the Agreement
                     on Privileges and Immunities of the United Nations between
                     Switzerland and the United Nations of 11 April 1946, the Convention

               4

108           STATUS OF A DIPLOMATIC ENVOY (ORDER 9 VI 06)


      on Privileges and Immunities of the United Nations of 13 February
      1946 as well as general well-established rules and principles of inter-
      national law on appointment and withdrawal of diplomats, on
      diplomatic immunity, on equality of States and on the rights of
      the United Nations of passive legation” ;

   Whereas a certified copy of this Application was immediately trans-
mitted to the Government of the Swiss Confederation, pursuant to
Article 38, paragraph 4, of the Rules of Court ;
   Whereas, by a letter dated 15 May 2006, received in the Registry by fac-
simile on 24 May 2006 under cover of two letters from the Permanent Rep-
resentative of the Commonwealth of Dominica to the United Nations, and
the original of which has reached the Registry on 6 June 2006, the Prime
Minister of the Commonwealth of Dominica, referring to Article 89 of the
Rules of Court, informed the Court that the Government of the Common-
wealth of Dominica “[did] not wish to go on with the proceedings insti-
tuted against Switzerland” and requested the Court to make an Order
“officially recording the unconditional discontinuance” of these proceed-
ings and “directing the removal of the case from the General List” ;
   Whereas a copy of that letter was immediately transmitted to the
Government of the Swiss Confederation ;
   Whereas, by a letter dated 24 May 2006 and received in the Registry on
the same day by facsimile, the Ambassador of Switzerland in The Hague
advised the Court that he had informed the competent Swiss authorities
of the discontinuance notified by the Prime Minister of Dominica ;
   Whereas the Government of the Swiss Confederation has not taken
any step in the proceedings,
  Places on record the discontinuance by the Commonwealth of
Dominica of the proceedings instituted by the Application filed on
26 April 2006 ; and
  Orders that the case be removed from the List.

   Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this ninth day of June, two thousand and six,
in three copies, one of which will be placed in the archives of the Court
and the others transmitted to the Government of the Commonwealth of
Dominica and the Government of the Swiss Confederation, respectively.

                                            (Signed) Rosalyn HIGGINS,
                                                        President.
                                          (Signed) Philippe COUVREUR,
                                                        Registrar.


5

